DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim should end with a period.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: “a three or more adjustable arm stops” should be replaced with –three or more adjustable arm stops--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
Lines 5, 12, 18 and 22, the phrase "a non-transitory medium coupled to or otherwise hosted by" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or otherwise hosted by "), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). 
Line 9, the phrase “a feeding bowl and or watering bowl” is unclear. It is unclear if the applicant is intending to claim both a feeding bowl and a watering bowl or a feeding bowl or a watering bowl.
Line 12, recites the limitation “the contents”. There is insufficient antecedent basis for this limitation in the claim. Also recites the limitation “the instructions” it is unclear which instructions is being referred back to i.e. the first set of coded instructions or the second set of coded instructions.
Line 13, recites the limitation “the device” it is unclear which device is being referred back to i.e. the tracking device or the first electric volume measurement device.
Line 18, recites the limitation “the instructions” it is unclear which instructions is being referred back to i.e. the first set of coded instructions, the second set of coded instructions or the third set of coded instructions.
Line 19, recites the limitation “the device” it is unclear which device is being referred back to i.e. the tracking device, the first electric volume measurement device or the second electric volume measurement device.
Line 23, recites the limitation “the instructions” it is unclear which instructions is being referred back to i.e. the first set of coded instructions, the second set of coded instructions, the third set of coded instructions or the fourth set of coded instructions.
Line 25, the phrase "process that data in light of other available data” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "other available data"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). 
Claim 2, line 2, recites the limitation “the wireless transfer network”. There is insufficient antecedent basis for this limitation in the claim.
Claim 4, line 2, recites the limitation “the dog collar”. There is insufficient antecedent basis for this limitation in the claim.
Claim 10, line 2 recites the limitation “third-party held data and or resident knowledge-based data” It is unclear if the applicant is intending to claim both the third-party held data and the resident knowledge-based data, or a third-party held data or the resident knowledge-based data. Also, the phrase "resident knowledge-based data" renders the claim(s) indefinite because it is unclear what constitutes as resident knowledge-based data.
Claim 12, line 2 recites the limitation “wherein recommendations include introductions to nutritional food mixes, supplements, or other products” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or other products"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 15, recites the limitation “wherein a predicted result is”. There is insufficient antecedent basis for this limitation in the claim.
Claim 16, line 3 recites the limitation “the empty bowl”. There is insufficient antecedent basis for this limitation in the claim. Also, the second period at the end of the claim should be deleted.
Claim 17, lines 2 and 3 recites the limitation “the top”; “the bottom surface”; “the scale surface” and “the physical rim boundary”. There is insufficient antecedent basis for this limitation in the claim.
Claim 18, line 2 recites the limitation “the annular surface”; lines 3 and 4 recites “the scale surface” and line 5 recites “the plane of the scale surface”. There is insufficient antecedent basis for this limitation in the claim. Also, line 3 recites the limitation “the bowl”, it is unclear if the limitation “the bowl” is referring back to the feeding bowl, the watering bowl or the stock bowl. 
Claims 3, 5-9, 11, 13-14, 19 and 20 are rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-13 and 20 are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Hall (US 9807982).
Regarding claim 1, Hall discloses a pet wellness tracking system comprising: at least one electronic tracking device secured to a pet (circuitry 402, col. 6, ll. 27-30), the tracking device having wireless data transfer capability to transfer data to a second electronic device (telephone 500, col. 6, ll. 30-33);  5a first set of coded instructions on a non-transitory medium coupled to or otherwise hosted by the at least one tracking device, the instructions causing the device when powered on to record at least motion data of the pet over time and transfer the data in a push mode or in a pull mode to the second device (col. 3, ll. 35-37); at least one first electronic volume measurement device  secured to or otherwise 10fitted to a feeding bowl and or watering bowl (scale, col. 2, ll. 36-38), the volume measurement device having wireless data transfer capability to transfer data to the second electronic device (col. 2, ll. 29-35); a second set of coded instructions on a non-transitory medium coupled to or otherwise hosted by the at least one volume measurement device, the instructions causing the device when powered on to record at least volume data of the contents in the bowl 15over time and transfer the data in a push mode or in a pull mode to the second device (col. 2, ll. 36-42); a second electronic volume measurement device having wireless data transfer capability to transfer data to the second electronic device (scale mat, col. 4, ll.39-40); a third set of coded instructions on a non-transitory medium coupled to or otherwise hosted by the second electronic volume measurement device, the instructions 20causing the device to record volume data of the pet standing or sitting on the device and transfer that data in a push or a pull mode to the second device (col. 5, 7-10, 36-39); and a fourth set of coded instructions on one or more non-transitory mediums coupled to or otherwise hosted by one or more servers on a data network accessible to the second device through network access capability (col. 4, ll.34-37 and 50-55), the instructions causing the one or more 25servers to receive the recorded data from the second device over the network (col. 4, ll.34-37), process that data in light of other available data, and return data results, notifications and recommendations to a network location accessible to the second device (col. 4, ll. 50-55).
Regarding claim 2, Hall discloses wherein the network is the Internet network and the wireless transfer network is one of a BluetoothTM network, a wireless fidelity (WiFi) network, or a wireless carrier network (WCN) (col. 5, ll. 4-6).
 5Regarding claim 4, Hall discloses wherein at least one electronic tracking device attaches to the dog collar and tracks at least motion, time of motion, and elevation (col. 3, ll. 38-40).  
Regarding claim 6, Hall discloses wherein the at least one first electronic 15volume measurement device is an electronic scale that records weight of food or water in the bowl and tracks volume loss over time (col. 6, ll. 6-8).  
Regarding claim 7, Hall discloses wherein the second device is a smart phone operated by the pet's owner, the smart phone capable of network access and 20browser-based access to network resources (col. 6, ll. 55-59).  
Regarding claim 8, Hall discloses wherein the network location is a pet lab data archive hosted by a web service the pet's owner subscribes to (col. 5, ll. 49-54, data is stored in a repository).  
Regarding claim 9, Hall discloses wherein the pet owner accesses pet lab data through the smart phone and a browser-based application (col. 6, ll.34-40).  
Regarding claim 10, Hall discloses wherein processing consults third-party held data and or resident knowledge-based data before finalizing results, notifications, and recommendations to be returned (col. 4, ll. 23-25).
 Regarding claim 11, Hall discloses wherein the second electronic volume measurement device is a biometric-capable digital weigh scale (col. 8, ll. 14-32, load cell or force plate is used to collect biometrics).  
 Regarding claim 12, Hall discloses wherein recommendations include introductions to nutritional food mixes, supplements, or other products, the 10recommendations including at least one executable network link to a least one secure transactional web interface for purchasing a product or service (col. 4, ll. 23-30, analysis section displays recommendations and advise…to schedule an appointment may be presented i.e. veterinary services).  
 Regarding claim 13, Hall discloses wherein the network access capability of the second device is a wireless Internet capability (col. 5, ll. 4-6 and 12-15).
Regarding claim 20, Hall discloses wherein other data includes product data describing one or more accessories worn by a pet or harnessed vehicle attached to a pet (col. 3, ll. 37-38, accelerometer can be attached to the pet collar).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 9807982) in view of Jensen et al. (US 10091972 henceforth Jensen).
Regarding claim 3, Hall teaches the invention substantially as claimed but is silent on wherein the pet is a dog. However, Jensen teaches a dog (col. 2, ll. 46-52). It would have been obvious to one having ordinary skill in the art to apply Hall’s system to dog to help dog owners take better care of their pet by understanding more about their pet’s status/wellbeing/behavior in real-time.
Regarding claim 14, Hall teaches the invention substantially as claimed but fails to disclose wherein some results are returned after analysis of gait data of the pet.  However, Jensen teaches returning results after analysis of gait data of a pet (col. 8, ll. 14-23, 29-36). It would have been obvious to one having ordinary skill in the art to modify Hall’s system with a gait analysis as taught by Jensen to increase a pet owner’s ability to predict or diagnose health or behavioral issues early.
Regarding claim 15, Hall as modified by Jensen teaches the invention substantially as claimed and Hall further teaches wherein a predicted result is a goal weight of 20the pet (col. 3, ll. 9-11, object is to prevent obesity).
Regarding claim 16, Hall teaches the invention substantially as claimed but fails to disclose wherein the first volume measuring device supports a stock bowl placed thereon or fitted therein and calculates the weight of the empty bowl subtracting that weight from total weight to report correct volume of 25contents. However, Jensen teaches a first volume measuring device (base 105) supports a stock bowl placed thereon or fitted therein (bowl 103, fig. 23) and calculates the weight of the empty bowl subtracting that weight from total weight to report correct volume of 25contents (col. 13, ll. 35-43). It would have been obvious to one having ordinary skill in the art to modify Hall’s system with a measuring device and bowl as taught by Jensen to get accurate readings.
Regarding claim 17, Hall as modified by Jensen teaches the invention substantially as claimed and Jensen further teaches wherein the stock bowl (bowl 103) is supported by a rim around the top of the first volume measuring device (base 105), the bottom surface of the- 55 bowl (recessed volume 133) contacting the scale surface of the first volume measuring device within the physical rim boundary (cylindrical feature 135, fig. 23).
10 Regarding claim 19, Hall teaches the invention substantially as claimed but fails to disclose wherein the first volume measuring device further includes at least one motion sensor that detects the vibrations made by a pet eating or drinking, the detection thereof in low power mode cause the device to boot to normal operation. However, Jensen teaches first volume measuring device further includes at least one motion sensor that detects the vibrations made by a pet eating or drinking, the detection thereof in low power mode cause the device to boot to normal operation (col. 26, ll. 50-61). It would have been obvious to one having ordinary skill in the art to modify Hall’s system with a motion sensor as taught by Jensen to further observe any changes in a pet’s behavior to determine if the pet is having any medical issues.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 9807982) in view of Mottram et al. (US 2014/0107434 henceforth Mottram).
Regarding claim 5, Hall teaches the invention substantially as claimed but fails to disclose wherein there are two additional tracking devices, one worn on an upper front leg, and one worn on an upper hind leg and track at least motion and position relative to one another. However, Mottram teaches two additional tracking devices (collar 115, leg attachment 107, transdermal patches 109 and 111 (para. 0043 and 0049), one worn on an upper front leg (113), and one worn on an upper hind leg (111) and track at least motion and position relative to one another (para. 0059). It would have been obvious to one having ordinary skill in the art to modify Hall’s system with a plurality of sensors as taught by Mottram to further observe any changes in a pet’s behavior to determine if the pet is having any medical issues. 
25Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/ Primary Examiner, Art Unit 3647